



SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
the 8th day of March, 2012, by and among USA TRUCK, INC., a Delaware
corporation, INTERNATIONAL FREIGHT SERVICES, INC., a Delaware corporation, the
LENDERS listed on the signature pages hereof and BRANCH BANKING AND TRUST
COMPANY, as Administrative Agent.


R E C I T A L S:


The Borrower, the Initial Guarantors, the Administrative Agent and the Lenders
have entered into a certain Credit Agreement dated as of April 19, 2010, as
amended by that certain First Amendment to Credit Agreement dated as of June 14,
2010 by and among the Borrower, the Initial Guarantors, the Administrative Agent
and the Lenders party thereto (collectively referred to herein as the “Credit
Agreement”).  Capitalized terms used in this Amendment which are not otherwise
defined in this Amendment shall have the respective meanings assigned to them in
the Credit Agreement.


The Borrower, the Initial Guarantors, the Administrative Agent and the Lenders
have agreed to amend the Credit Agreement to modify (i) certain financial
covenants contained in Sections 5.03 and 5.04 of the Credit Agreement, (ii) the
negative covenant on Restricted Payments in Section 5.11 of the Credit
Agreement, (iii) the Applicable Margin, (iv) the Applicable Unused Fee Rate, and
(v) certain other provisions of the Credit Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Initial
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:


SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.


SECTION 2.  Amendment.  The Credit Agreement is hereby amended as set forth in
this Section 2.


SECTION 2.01.  Amendment to Section 1.01.  The following definitions are added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order:


 
““Disqualified Capital Securities” means, with respect to any Person, any
Capital Securities in such Person that requires the payment of any dividend or
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable, either mandatorily or at the option of the
holder thereof), or upon the happening of any event or condition:



(a) matures or is mandatorily redeemable (other than solely for Capital
Securities in such Person that do not constitute Disqualified Capital Securities
and cash in lieu of fractional shares of such Capital Securities), whether
pursuant to a sinking fund obligation or otherwise;


(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Debt or Capital Securities (other than solely for Capital
Securities in such Person that do not constitute Disqualified Capital Securities
and cash in lieu of fractional shares of such Capital Securities); or


(c) is redeemable (other than solely for Capital Securities in such Person that
do not constitute Disqualified Capital Securities and cash in lieu of fractional
shares of such Capital Securities) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;


in each case, on or prior to the date 180 days after the Termination Date.


 
“Qualifying Equity Proceeds”  means on any date with respect to any Restricted
Payment, the aggregate amount of Net Proceeds of Capital Stock/Conversion of
Debt received by the Borrower in respect of sales and issuances of its Capital
Securities (other than Disqualified Capital Securities and other than sales or
issuances to directors, officers and employees) during the 90-day period ending
on the date such Restricted Payment is made, less the amount of all other
expenditures for such purposes made during such period and on or prior to such
date in reliance on such receipts of Net Proceeds of Capital Stock/Conversion of
Debt.

 
 
“Second Amendment Effective Date” means March 8, 2012.”

 
SECTION 2.02.  Amendment to Section 2.06(a).  Section 2.06(a) of the Credit
Agreement is amended and restated to read in its entirety as follows:


“(a)(i)           As of the Closing Date and until (but excluding) the Second
Amendment Effective Date, the “Applicable Margin” shall be determined quarterly
based upon the ratio of Consolidated Debt (calculated as of the last day of each
Fiscal Quarter) to Consolidated EBITDAR (calculated as of the last day of each
Fiscal Quarter for the Fiscal Quarter then ended and the immediately preceding
three Fiscal Quarters), as follows:
 
          Ratio of Consolidated
Debt                                                                           Euro-Dollar
Loans and                                                
          to Consolidated
EBITDAR                                                                                Letters
of Credit                                           Base Rate Loans


Greater than 2.75 to
1.00                                                                                     3.25%                 1.0%


Greater than 2.25 to 1.00
but less than or equal to 2.75 to
1.00                                                                2.75%                 0.5%


Greater than 1.75 to 1.00
but less than or equal to 2.25 to
1.00                                                                2.50%                 0.25%


Less than or equal to 1.75 to
1.00                                                                      2.00%                 0%.


The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is the first day of the first calendar month
after the day the Administrative Agent receives (or should have received, if
Borrower had complied with Section 5.01(l)), the Margin and Fee Rate Report for
the Fiscal Quarter for which the ratio of Consolidated Debt to Consolidated
EBITDAR is being determined, and the Applicable Margin so determined shall
remain effective from such Rate Determination Date until the date which is the
first day of the first calendar month after the day the Administrative Agent
receives or should have received, if Borrower had complied with Section 5.01(l)
the Margin and Fee Rate Report for the Fiscal Quarter in which such Rate
Determination Date falls (which latter date shall be a new Rate Determination
Date); provided that (i) for the period from and including the Closing Date to
but excluding the Rate Determination Date next following the Closing Date, the
Applicable Margin shall be 2.50% for a Euro-Dollar Advance and Letters of Credit
and 0.25% for a Base Rate Loan, (ii) in the case of any Applicable Margin
determined for the fourth and final Fiscal Quarter of a Fiscal Year, such
Applicable Margin shall be redetermined based upon the annual audited financial
statements for the Fiscal Year ending on the last day of such final Fiscal
Quarter, and if such Applicable Margin as so redetermined shall be different
from the Applicable Margin for such date determined on the Rate Determination
Date for such fourth Fiscal Quarter, such redetermined Applicable Margin shall
be effective retroactive to the Rate Determination Date, and the Borrower, the
Administrative Agent and the Lenders, as applicable, shall within ten (10) days
of such redetermination, make a payment (in the case of amounts owing by the
Borrower to the Lenders) or provide a credit applicable to future amounts
payable by the Borrower hereunder (in the case of amounts owing by the Lenders
to the Borrower) equal to the difference between the interest and letter of
credit fees actually paid under this Agreement and the interest and fees that
would have been paid under this Agreement had the Applicable Margin as
originally determined been equal to the Applicable Margin as redetermined, and
(iii) if on any Rate Determination Date (determined as if Borrower had delivered
the Margin and Fee Rate Report in accordance with Section 5.01(l)) the Borrower
shall have failed to deliver to the Lender the Margin and Fee Rate Report
required to be delivered pursuant to Section 5.01(l) with respect to the Fiscal
Year or Fiscal Quarter, as the case may be, most recently ended prior to such
Rate Determination Date (determined as if Borrower had delivered the Margin and
Fee Rate Report in accordance with Section 5.01(l)), then for the period
beginning on such Rate Determination Date (determined as if Borrower had
delivered the Margin and Fee Rate Report in accordance with Section 5.01(l)) and
ending on the earlier of (A) the date on which the Borrower shall deliver to the
Administrative Agent the Margin and Fee Rate Report to be delivered pursuant to
5.01(l) with respect to such Fiscal Quarter, the Advances shall bear interest at
a rate per annum determined as if the ratio of Consolidated Debt to Consolidated
EBITDAR is greater than 2.75 to 1.00; provided that at the election of the
Required Lenders, the principal amount of the Advances shall bear interest at
the Default Rate upon the failure by the Borrower to deliver any Margin and Fee
Rate Report.  Any change in the Applicable Margin on any Rate Determination Date
shall result in a corresponding change, effective on and as of such Rate
Determination Date, in the interest rate applicable to the Advances and in the
fees applicable to each Letter of Credit outstanding on such Rate Determination
Date; provided, that no Applicable Margin shall be decreased pursuant to this
Section 2.06 if a Default is in existence on the Rate Determination Date.  In
the event that any financial statement or Margin and Fee Rate Report delivered
pursuant to Section 5.01 is shown to be, or becomes known to be, inaccurate
(regardless of whether this Agreement or the Revolver Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin under this Section
2.06 for any period rather than the Applicable Margin applied for such period,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
corrected Margin and Fee Rate Report and related financial information for such
period, (ii) the Applicable Margin shall be at the actual Applicable Margin
under this Section 2.06 for such period, and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional interest owing as a result of such increased Applicable
Margin for such period.  The provisions of this Section 2.06(a) shall not limit
the rights of the Administrative Agent and the Lenders with respect to Sections
2.06(b) or 2.06(c) or Article VI and shall survive the termination of this
Agreement and the Revolver Commitments.


(ii)           As of the Second Amendment Effective Date, the “Applicable
Margin” shall be determined quarterly based upon the ratio of Consolidated Debt
(calculated as of the last day of each Fiscal Quarter) to Consolidated EBITDAR
(calculated as of the last day of each Fiscal Quarter for the Fiscal Quarter
then ended and the immediately preceding three Fiscal Quarters), as follows:
 
          Ratio of Consolidated
Debt                                                                           Euro-Dollar
Loans and                                    
          to Consolidated
EBITDAR                                                                                Letters
of Credit                                           Base Rate Loans


Greater than 3.00 to
1.00                                                                                     3.75%                 1.50%


Greater than 2.75 to 1.00
but less than or equal to 3.00 to
1.00                                                                3.25%                 1.00%


Greater than 2.25 to 1.00
but less than or equal to 2.75 to
1.00                                                                2.75%                 0.5%


Greater than 1.75 to 1.00
but less than or equal to 2.25 to
1.00                                                                2.50%                 0.25%


Less than or equal to 1.75 to
1.00                                                                      2.00%                 0%.


The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is the first day of the first calendar month
after the day the Administrative Agent receives (or should have received, if
Borrower had complied with Section 5.01(l), the Margin and Fee Rate Report for
the Fiscal Quarter for which the ratio of Consolidated Debt to Consolidated
EBITDAR is being determined, and the Applicable Margin so determined shall
remain effective from such Rate Determination Date until the date which is the
first day of the first calendar month after the day the Administrative Agent
receives or should have received, if Borrower had complied with Section 5.01(l)
the Margin and Fee Rate Report for the Fiscal Quarter in which such Rate
Determination Date falls (which latter date shall be a new Rate Determination
Date); provided that (i) for the period from and including the Second Amendment
Effective Date to but excluding the Rate Determination Date next following the
Second Amendment Effective Date, the Applicable Margin shall be 3.25% for a
Euro-Dollar Advance and Letters of Credit and 1.00% for a Base Rate Loan,
(ii) in the case of any Applicable Margin determined for the fourth and final
Fiscal Quarter of a Fiscal Year, such Applicable Margin shall be redetermined
based upon the annual audited financial statements for the Fiscal Year ending on
the last day of such final Fiscal Quarter, and if such Applicable Margin as so
redetermined shall be different from the Applicable Margin for such date
determined on the Rate Determination Date for such fourth Fiscal Quarter, such
redetermined Applicable Margin shall be effective retroactive to the Rate
Determination Date, and the Borrower, the Administrative Agent and the Lenders,
as applicable, shall within ten (10) days of such redetermination, make a
payment (in the case of amounts owing by the Borrower to the Lenders) or provide
a credit applicable to future amounts payable by the Borrower hereunder (in the
case of amounts owing by the Lenders to the Borrower) equal to the difference
between the interest and letter of credit fees actually paid under this
Agreement and the interest and fees that would have been paid under this
Agreement had the Applicable Margin as originally determined been equal to the
Applicable Margin as redetermined, and (iii) if on any Rate Determination Date
(determined as if Borrower had delivered the Margin and Fee Rate Report in
accordance with Section 5.01(l)) the Borrower shall have failed to deliver to
the Lender the Margin and Fee Rate Report required to be delivered pursuant to
Section 5.01(l) with respect to the Fiscal Year or Fiscal Quarter, as the case
may be, most recently ended prior to such Rate Determination Date (determined as
if Borrower had delivered the Margin and Fee Rate Report in accordance with
Section 5.01(l)), then for the period beginning on such Rate Determination Date
(determined as if Borrower had delivered the Margin and Fee Rate Report in
accordance with Section 5.01(l)) and ending on the earlier of (A) the date on
which the Borrower shall deliver to the Administrative Agent the Margin and Fee
Rate Report to be delivered pursuant to 5.01(l) with respect to such Fiscal
Quarter, the Advances shall bear interest at a rate per annum determined as if
the ratio of Consolidated Debt to Consolidated EBITDAR is greater than 3.00 to
1.00; provided that at the election of the Required Lenders, the principal
amount of the Advances shall bear interest at the Default Rate upon the failure
by the Borrower to deliver any Margin and Fee Rate Report.  Any change in the
Applicable Margin on any Rate Determination Date shall result in a corresponding
change, effective on and as of such Rate Determination Date, in the interest
rate applicable to the Advances and in the fees applicable to each Letter of
Credit outstanding on such Rate Determination Date; provided, that no Applicable
Margin shall be decreased pursuant to this Section 2.06 if a Default is in
existence on the Rate Determination Date.  In the event that any financial
statement or Margin and Fee Rate Report delivered pursuant to Section 5.01 is
shown to be, or becomes known to be, inaccurate (regardless of whether this
Agreement or the Revolver Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin under this Section 2.06 for any period
rather than the Applicable Margin applied for such period, then (i) the Borrower
shall immediately deliver to the Administrative Agent a corrected Margin and Fee
Rate Report and related financial information for such period, (ii) the
Applicable Margin shall be at the actual Applicable Margin under this Section
2.06 for such period, and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such increased Applicable Margin for such
period.  The provisions of this Section 2.06(a) shall not limit the rights of
the Administrative Agent and the Lenders with respect to Sections 2.06(b) or
2.06(c) or Article VI and shall survive the termination of this Agreement and
the Revolver Commitments.”


SECTION 2.03.  Amendment to Section 2.07(b).  Section 2.07(b) of the Credit
Agreement is amended and restated to read in its entirety as follows:


“(b)(i)           As of the Closing Date and until (but excluding) the Second
Amendment Effective Date, the “Applicable Unused Fee Rate” shall be determined
quarterly based upon the ratio of Consolidated Debt (calculated as of the last
day of each Fiscal Quarter) to Consolidated EBITDAR (calculated as of the last
day of each Fiscal Quarter for the Fiscal Quarter then ended and the immediately
preceding three Fiscal Quarters), as follows:
 
Ratio of Consolidated
Debt                                                                                     
to Consolidated
EBITDAR                                                                                        Applicable
Unused Fee Rate


Greater than 2.75 to
1.00                                                                                                 
0.375%
Greater than 2.25 to 1.00 but less than
or equal to 2.75 to
1.00                                                                                           0.30%
Greater than 1.75 to 1.00 but less than
or equal to 2.25 to
1.00                                                                                           0.25%
Less than or equal to 1.75 to
1.00                                                                                           0.25%


The Applicable Unused Fee Rate shall be determined effective as of the date
(herein, the “Unused Fee Determination Date”) which is the first day of the
first calendar month after the day the Administrative Agent receives the Margin
and Fee Rate Report for the Fiscal Quarter which the ratio of Consolidated Debt
to Consolidated EBITDAR is being determined, and the Applicable Unused Fee Rate
so determined shall remain effective from such Unused Fee Determination Date
until the date which is the first day of the first calendar month after the day
the Administrative Agent receives the Margin and Fee Rate Report for the Fiscal
Quarter in which such Unused Fee Determination Date falls (which latter date
shall be a new Unused Fee Determination Date); provided that (i) for the period
from and including the Closing Date to but excluding the Unused Fee
Determination Date next following the Closing Date, the Applicable Unused Fee
Rate shall be 0.25%; (ii) in the case of any Applicable Unused Fee Rate
determined for the fourth and final Fiscal Quarter of a Fiscal Year, the
Applicable Unused Fee Rate shall be redetermined based upon the annual audited
financial statements for the Fiscal Year ending on the last day of such final
Fiscal Quarter, and if such Applicable Unused Fee Rate as so redetermined shall
be different from the Applicable Unused Fee Rate for such date determined on the
Unused Fee Determination Date for such fourth Fiscal Quarter, such redetermined
Applicable Unused Fee Rate shall be effective retroactive to the Unused Fee
Determination Date, and the Borrower, the Administrative Agent and the Lenders,
as applicable, shall within ten (10) days of such redetermination, make a
payment (in the case of amounts owing by the Borrower to the Lenders) or provide
a credit applicable to future amounts payable by the Borrower hereunder (in the
case of amounts owing by the Lenders to the Borrower) equal to the difference
between the non-utilization fees actually paid under this Agreement and the
non-utilization fees that would have been paid under this Agreement had the
Applicable Unused Fee Rate as originally determined been equal to the Applicable
Unused Fee Rate as redetermined, and (iii) if on any Unused Fee Determination
Date (determined as if Borrower had delivered the Margin and Fee Rate Report in
accordance with Section 5.01(l)) the Borrower shall have failed to deliver to
the Administrative Agent the Margin and Fee Rate Report required to be delivered
pursuant to Section 5.01(l) with respect to the Fiscal Year or Fiscal Quarter,
as the case may be, most recently ended prior to such Unused Fee Determination
Date (determined as if Borrower had delivered the Margin and Fee Rate Report in
accordance with Section 5.01(l)), then for the period beginning on such Unused
Fee Determination Date (determined as if Borrower had delivered the Margin and
Fee Rate Report in accordance with Section 5.01(l)) and ending on the earlier of
(A) the date on which the Borrower shall deliver to the Administrative Agent the
Margin and Fee Rate Report to be delivered pursuant to Section 5.01(l) with
respect to such Fiscal Quarter or any subsequent Fiscal Quarter, and (B) the
date on which the Borrower shall deliver to the Lender the Margin and Fee Rate
Report required to be delivered pursuant to Section 5.01(l) with respect to the
Fiscal Year which includes such Fiscal Quarter or any subsequent Fiscal Year,
the Applicable Unused Fee Rate shall be determined as if the ratio of
Consolidated Debt to Consolidated EBITDAR is greater than 2.75 to 1.00.  In no
event shall the Applicable Unused Fee Rate be decreased pursuant to this Section
2.07 if a Default is in existence on the Unused Fee Determination Date.  In the
event that any financial statement or Margin and Fee Rate Report delivered
pursuant to Section 5.01 is shown to be, or becomes known to be, inaccurate
(regardless of whether this Agreement or the Revolver Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Unused Fee Rate under this
Section 2.07 for any period rather than the Applicable Unused Fee Rate applied
for such period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Margin and Fee Rate Report and related
financial information for such period, (ii) the Applicable Unused Fee Rate shall
be at the actual Applicable Unused Fee Rate under this Section 2.07 for such
period, and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional amount owing as a
result of such increased Applicable Unused Fee Rate for such period.  The
provisions of this Section 2.07(b) shall not limit the rights of the
Administrative Agent and the Lenders with respect to Article VI and shall
survive the termination of this Agreement and the Revolver Commitments.


(ii)          As of the Second Amendment Effective Date, the “Applicable Unused
Fee Rate” shall be determined quarterly based upon the ratio of Consolidated
Debt (calculated as of the last day of each Fiscal Quarter) to Consolidated
EBITDAR (calculated as of the last day of each Fiscal Quarter for the Fiscal
Quarter then ended and the immediately preceding three Fiscal Quarters), as
follows:
 
Ratio of Consolidated
Debt                                                                                    
to Consolidated
EBITDAR                                                                                     Applicable
Unused Fee Rate


Greater than 3.00 to
1.00                                                                                                 0.375%
Greater than 2.75 to 1.00 but less than
or equal to 3.00 to
1.00                                                                                           0.375%
Greater than 2.25 to 1.00 but less than
or equal to 2.75 to
1.00                                                                                           0.30%
Greater than 1.75 to 1.00 but less than
or equal to 2.25 to
1.00                                                                                           0.25%
Less than or equal to 1.75 to
1.00                                                                                           0.25%


The Applicable Unused Fee Rate shall be determined effective as of the date
(herein, the “Unused Fee Determination Date”) which is the first day of the
first calendar month after the day the Administrative Agent receives the Margin
and Fee Rate Report for the Fiscal Quarter which the ratio of Consolidated Debt
to Consolidated EBITDAR is being determined, and the Applicable Unused Fee Rate
so determined shall remain effective from such Unused Fee Determination Date
until the date which is the first day of the first calendar month after the day
the Administrative Agent receives the Margin and Fee Rate Report for the Fiscal
Quarter in which such Unused Fee Determination Date falls (which latter date
shall be a new Unused Fee Determination Date); provided that (i) for the period
from and including the Second Amendment Effective Date to but excluding the
Unused Fee Determination Date next following the Second Amendment Effective
Date, the Applicable Unused Fee Rate shall be 0.375%; (ii) in the case of any
Applicable Unused Fee Rate determined for the fourth and final Fiscal Quarter of
a Fiscal Year, the Applicable Unused Fee Rate shall be redetermined based upon
the annual audited financial statements for the Fiscal Year ending on the last
day of such final Fiscal Quarter, and if such Applicable Unused Fee Rate as so
redetermined shall be different from the Applicable Unused Fee Rate for such
date determined on the Unused Fee Determination Date for such fourth Fiscal
Quarter, such redetermined Applicable Unused Fee Rate shall be effective
retroactive to the Unused Fee Determination Date, and the Borrower, the
Administrative Agent and the Lenders, as applicable, shall within ten (10) days
of such redetermination, make a payment (in the case of amounts owing by the
Borrower to the Lenders) or provide a credit applicable to future amounts
payable by the Borrower hereunder (in the case of amounts owing by the Lenders
to the Borrower) equal to the difference between the non-utilization fees
actually paid under this Agreement and the non-utilization fees that would have
been paid under this Agreement had the Applicable Unused Fee Rate as originally
determined been equal to the Applicable Unused Fee Rate as redetermined, and
(iii) if on any Unused Fee Determination Date (determined as if Borrower had
delivered the Margin and Fee Rate Report in accordance with Section 5.01(l)) the
Borrower shall have failed to deliver to the Administrative Agent the Margin and
Fee Rate Report required to be delivered pursuant to Section 5.01(l) with
respect to the Fiscal Year or Fiscal Quarter, as the case may be, most recently
ended prior to such Unused Fee Determination Date (determined as if Borrower had
delivered the Margin and Fee Rate Report in accordance with Section 5.01(l)),
then for the period beginning on such Unused Fee Determination Date (determined
as if Borrower had delivered the Margin and Fee Rate Report in accordance with
Section 5.01(l)) and ending on the earlier of (A) the date on which the Borrower
shall deliver to the Administrative Agent the Margin and Fee Rate Report to be
delivered pursuant to Section 5.01(l) with respect to such Fiscal Quarter or any
subsequent Fiscal Quarter, and (B) the date on which the Borrower shall deliver
to the Lender the Margin and Fee Rate Report required to be delivered pursuant
to Section 5.01(l) with respect to the Fiscal Year which includes such Fiscal
Quarter or any subsequent Fiscal Year, the Applicable Unused Fee Rate shall be
determined as if the ratio of Consolidated Debt to Consolidated EBITDAR is
greater than 3.00 to 1.00.  In no event shall the Applicable Unused Fee Rate be
decreased pursuant to this Section 2.07 if a Default is in existence on the
Unused Fee Determination Date.  In the event that any financial statement or
Margin and Fee Rate Report delivered pursuant to Section 5.01 is shown to be, or
becomes known to be, inaccurate (regardless of whether this Agreement or the
Revolver Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Unused Fee Rate under this Section 2.07 for any period rather than
the Applicable Unused Fee Rate applied for such period, then (i) the Borrower
shall immediately deliver to the Administrative Agent a corrected Margin and Fee
Rate Report and related financial information for such period, (ii) the
Applicable Unused Fee Rate shall be at the actual Applicable Unused Fee Rate
under this Section 2.07 for such period, and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional amount owing as a result of such increased Applicable Unused
Fee Rate for such period.  The provisions of this Section 2.07(b) shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Article VI and shall survive the termination of this Agreement and the Revolver
Commitments.”


SECTION 2.04.  Amendment to Section 5.02(v).  Section 5.02(v) of the Credit
Agreement is amended by replacing the phrase “such request may not be made more
than once during any twenty-four (24) month period” appearing therein with the
phrase “such request may not be made more than once during any twelve (12) month
period”.


SECTION 2.05.  Amendment to Section 5.03.  Section 5.03 of the Credit Agreement
is amended and restated to read in its entirety as follows:


“SECTION 5.03.                                Maximum Leverage.  At the end of
each Fiscal Quarter, the ratio of Consolidated Debt as of such date to
Consolidated EBITDAR for the Fiscal Quarter then ending and the immediately
preceding three Fiscal Quarters will not at any time exceed:  (i) for the period
commencing on the Closing Date and ending on December 31, 2010, 3.25 to 1.00;
(ii) for the period commencing on January 1, 2011 and ending on December 31,
2011, 3.00 to 1.00; (iii) for the period commencing on January 1, 2012 and
ending on June 30, 2012, 3.60 to 1.00; (iv) for the period commencing on July 1,
2012 and ending on September 30, 2012, 3.40 to 1.00; (v) for the period
commencing on October 1, 2012 and ending on December 31, 2012, 3.25 to 1.00; and
(vi) for the period commencing on January 1, 2013, and at all times thereafter,
3.00 to 1.00.”
 
SECTION 2.06.  Amendment to Section 5.04.  Section 5.04 of the Credit Agreement
is amended and restated to read in its entirety as follows:


“SECTION 5.04.                                Fixed Charge Coverage.  At the end
of each Fiscal Quarter, the Consolidated Fixed Charge Coverage Ratio shall not
be less than:  (i) for the period commencing on the Closing Date and ending on
December 31, 2011, 1.40 to 1.00; (ii) for the period commencing on January 1,
2012 and ending on June 30, 2012, 1.00 to 1.00; (iii) for the period commencing
on July 1, 2012 and ending on September 30, 2012, 1.10 to 1.00; (iv) for the
period commencing on October 1, 2012 and ending on December 31, 2012, 1.20 to
1.00; and (v) for the period commencing on January 1, 2013, and at all times
thereafter, 1.40 to 1.00.”
 
SECTION 2.07.  Amendments to Section 5.11.  Section 5.11(c) of the Credit
Agreement is amended and restated to read in its entirety as follows:


“(c)           so long as no Default shall have occurred and be continuing and
the Borrower shall be in pro forma compliance with the covenants set forth in
Sections 5.03 and 5.04 after giving effect thereto, the Borrower may declare and
make: (1) prior to April 1, 2013, (A) payments described within subsection (iii)
of the definition of Restricted Payments in an aggregate amount not exceeding
the lesser of: (i) the then available amount of Qualifying Equity Proceeds
immediately prior to the making of such Restricted Payment in reliance of this
clause (c) and (ii) $15,000,000; (B) payments described within subsection (ii)
of the definition of Restricted Payments to Persons that are not Affiliates of
the Borrower or directors, officers or employees of the Borrower or any
Affiliates of the Borrower; (C) prior to December 31, 2012, dividends and other
distributions described within subsection (i) of the definition of Restricted
Payments with respect to Capital Securities other than common stock of the
Borrower, so long as after giving effect to each such Restricted Payment
described in this Section 5.11(c)(1)(C): (1) the aggregate of all Restricted
Payments declared or made during such Fiscal Year does not exceed $15,000,000,
(2) the Borrower’s pro forma Consolidated Fixed Charge Coverage Ratio is not
less than 1.40 to 1.00 and (3) the Borrower’s pro forma ratio of Consolidated
Debt as of the last day of the Fiscal Quarter immediately preceding such
Restricted Payment to Consolidated EBITDAR for the Fiscal Quarter then ending
and the immediately preceding three Fiscal Quarters will not exceed 3.00 to
1.00; and (D) if at the end of the Fiscal Quarter ending on December 31, 2012
the Consolidated Fixed Charge Coverage Ratio is not less than 1.40 to 1.00 and
the ratio of Consolidated Debt as of such date to Consolidated EBITDAR for the
Fiscal Quarter then ending and the immediately preceding three Fiscal Quarters
will not exceed 3.00 to 1.00, dividends and other distributions described within
subsection (i) of the definition of Restricted Payments made after January 1,
2013 so long as after giving effect to each such Restricted Payment described in
this Section 5.11(c)(1)(D) the aggregate of all Restricted Payments declared or
made during such Fiscal Year does not exceed $15,000,000; and (2) after April 1,
2013, Restricted Payments so long as after giving effect to each such Restricted
Payment, the aggregate of all Restricted Payments declared or made during any
Fiscal Year does not exceed $15,000,000. The Borrower shall provide the
Administrative Agent written notice of such Restricted Payment promptly on the
same day of the payment of such Restricted Payment.”


SECTION 3.  Conditions Precedent to Effectiveness.  The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:


(a)           receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;


(b)           receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Amendment, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent, including without limitation a
certificate of incumbency of each Loan Party (the “Officer’s Certificate”),
signed by the Secretary, an Assistant Secretary, or other authorized
representative of the respective Loan Party, substantially in the form of
Exhibit G to the Credit Agreement, certifying as to the names, true signatures
and incumbency of the officer or officers of the respective Loan Party,
authorized to execute and deliver this Amendment, and certified copies of the
following items:  (i) the Loan Party’s Organizational Documents; (ii) the Loan
Party’s Operating Documents; (iii) a certificate of the Secretary of State of
such Loan Party’s state of organization as to the good standing or existence of
such Loan Party, and (iv) the Organizational Action, if any, taken by the board
of directors of the Loan Party authorizing the Loan Party’s execution, delivery
and performance of this Amendment;
 
(c)           the fact that the representations and warranties of the Borrower
and Initial Guarantors contained in Section 5 of this Amendment shall be true on
and as of the date hereof; and


(d)           the Borrower shall have (i) paid to the Administrative Agent for
the account of each Lender that is a signatory to this Amendment (each an
“Approving Lender”), a fee equal to the aggregate of 0.25% of each Approving
Lender’s Revolver Commitment; and (ii) reimbursed the Administrative Agent for
all fees, costs and expenses of closing presented as of the Second Amendment
Effective Date.


SECTION 4.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Second Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.   This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  Nothing herein
contained shall waive, annul, vary or affect any provision, condition, covenant
or agreement contained in the Credit Agreement, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement as
hereby amended.  The Lenders and the Administrative Agent do hereby reserve all
of their rights and remedies against all parties who may be or may hereafter
become secondarily liable for the repayment of the Notes.  The Borrower and
Initial Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as heretofore and hereby amended, and the other Loan Documents being hereby
ratified and affirmed.  The Borrower and Initial Guarantors hereby expressly
agree that the Credit Agreement, as amended, and the other Loan Documents are in
full force and effect.


SECTION 5.  Representations and Warranties.  The Borrower and Initial Guarantors
hereby represent and warrant to each of the Lenders as follows:


(a)           After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement or any other Loan Document shall have
occurred and be continuing unwaived by the Lenders on the date hereof.


(b)           Upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby.


(c)           The Borrower and Initial Guarantors have the power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.


(d)           This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and Initial
Guarantors and constitutes the legal, valid and binding obligations of the
Borrower and Initial Guarantors enforceable against them in accordance with its
terms, provided that such enforceability is subject to general principles of
equity.


(e)           The execution and delivery of this Amendment and the performance
by the Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and Initial Guarantors are or may become bound.


(f)           The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Secured Parties, which security interests and
Liens are perfected in accordance with the terms of the Collateral Documents and
prior to all other Liens.


SECTION 6.  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.


SECTION 7.  Governing Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.


SECTION 8.  Effective Date.  Upon satisfaction of the conditions precedent set
forth in Section 3 of this Amendment, this Amendment shall be deemed effective
as of the Second Amendment Effective Date.










[The remainder of this page intentionally left blank.]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.




USA TRUCK, INC.




By:           /s/ Darron R. Ming
Darron R. Ming
Vice President


[CORPORATE SEAL]




INITIAL GUARANTOR




INTERNATIONAL FREIGHT SERVICES, INC.




By:           /s/ Darron R. Ming
Darron R. Ming
Vice President




[CORPORATE SEAL]








[The remainder of this page intentionally left blank.]

 
 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender




By:             /s/ Christopher E. Verwoerdt (SEAL)
Name:   Christopher E. Verwoerdt
Title:     Senior Vice President


















[The remainder of this page intentionally left blank.]

 
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK




By:           /s/ David Cravens (SEAL)
Name:  David Cravens
Title:  Exec, Vice President


















[The remainder of this page intentionally left blank.]



 
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION




By:           /s/ Edward B.
Hanson                                           (SEAL)
Name:  Edward B. Hanson
Title:  Vice President


















[The remainder of this page intentionally left blank.]



 
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.




By:           /s/ Lisa Chrzanowki (SEAL)
Name:  Lisa Chrzanowki
Title:  Vice President


















[The remainder of this page intentionally left blank.]



 
WCSR  7125421v7
 
 

--------------------------------------------------------------------------------

 

BANCORPSOUTH BANK




By:           /s/ Philip W. Doss (SEAL)
Name:  Philip W. Doss
Title:  Senior Vice President


















[The remainder of this page intentionally left blank.]

